1

2

3

4

5

6

7

8

9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
                                                )
12   JESUS H. CANALES,                          )    Case No. CV 17-6007-R (JEM)
                                                )
13                               Petitioner,    )
                                                )    ORDER ACCEPTING FINDINGS AND
14                 v.                           )    RECOMMENDATIONS OF UNITED
                                                )    STATES MAGISTRATE JUDGE
15   SCOTT KERNAN, Warden,                      )
                                                )
16                               Respondent.    )
                                                )
17
            Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
     records on file, and the Report and Recommendation of the United States Magistrate
19
     Judge. No Objections to the Report and Recommendation have been filed within the time
20
     allowed for Objections. The Court accepts the findings and recommendations of the
21
     Magistrate Judge.
22
            IT IS ORDERED that: (1) the Petition is denied; and (2) Judgment shall be entered
23
     dismissing this action with prejudice.
24

25
     DATED: October 18, 2018
26                                                         MANUEL L. REAL
                                                    UNITED STATES DISTRICT JUDGE
27

28
